Citation Nr: 0722416	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  01-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for service-
connected rhinosinusitis.

(The issue of entitlement to service connection for a 
cervical spine disorder characterized as C5-C6 and C6-C7 
herniated nucleus pulposus (HNP) with left C6 radiculopathy, 
to include as secondary to the service-connected dorsolumbar 
disability, will be addressed in a separate decision of the 
Board.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The RO determined that in September 1994 the veteran entered 
a claim for increased rating for rhinosinusitis.  A December 
1994 Statement in Support of Claim form shows an intent to 
file a claim for increased rating.  The May 1996 rating 
decision denied an increased (compensable) rating for 
service-connected rhinosinusitis.  The veteran entered a 
notice of disagreement with this decision that was received 
in June 1996.  An October 1996 rating decision issued during 
the appeal confirmed and continued the denial of increased 
rating.  A statement of the case was issued in December 1996.  
The veteran's substantive appeal was received in January 
1997. 

In December 2002, pursuant to 38 C.F.R. § 19.9(a)(2) (2002), 
the Board requested additional development prior to the 
Board's de novo review of the claim for increased 
(compensable) rating for service-connected rhinosinusitis.  
This regulation was subsequently invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) (2002) was 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002), because 
it denied an appellant a "review on appeal" when the Board 
considered additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration.  For this reason, in December 2003, the Board 
remanded this increased rating issue to the RO for additional 
development.  That development was completed, the veteran was 
issued a Supplemental Statement of the Case in February 2007, 
and the case was returned to the Board for further appellate 
consideration.

The veteran withdrew a request for a personal hearing at the 
RO, and has not requested a Board hearing.  38 C.F.R. § 
20.704(d) (2006).


FINDING OF FACT

The veteran's service-connected rhinosinusitis has manifested 
disability that more nearly approximates rhinitis with a 
greater than 50-percent obstruction of nasal passage on both 
sides; rhinosinusitis has not manifested polyps or disability 
that more nearly approximates three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 10 percent disability rating for 
service-connected rhinosinusitis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.97, Diagnostic 
Codes 6510, 6522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
April 2001, February 2004, March 2005, and October 2006 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and the 
March 2005 letter specifically asked the appellant to send in 
any evidence in the appellant's possession that pertains to 
the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports, and lay statements have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

In compliance with the Board's December 2003 remand on the 
issue of increased rating for rhinosinusitis, the RO 
requested the appellant to provide information about medical 
care providers (February 2004), obtained VA treatment 
records, obtained a VA examination (November 2006), then 
readjudicated the appellant's claim and issued a Supplemental 
Statement of the Case (February 2007).  The Board finds that 
VA has substantially complied with the Board's December 2003 
remand with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating for Rhinosinusitis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2006).  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21 
(2006).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Diagnostic Code 6522 provides a 10 percent disability rating 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides, or complete obstruction on one side; and a 30 percent 
rating for allergic or vasomotor rhinitis where there are 
polyps.  38 C.F.R. § 4.97.

Diagnostic Codes 6510 through 6514 provide that sinusitis is 
rated according to a General Rating Formula for Sinusitis.  A 
noncompensable (0 percent) rating is warranted where 
sinusitis is detected by x-ray only.  A 10 percent rating is 
warranted where there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is warranted where there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A note provides that an 
"incapacitating episode" of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97.

Service-connected rhinosinusitis has been rated as 
noncompensably (0 percent) disabling from February 1992 under 
Diagnostic Code 6510 (chronic pansinusitis) and Diagnostic 
Code 6522 (rhinitis).  The veteran contends generally that a 
compensable disability rating is warranted for his service-
connected rhinosinusitis. 

Service medical records show that in service in 1987 the 
veteran complained of a foreign body in the right nostril, 
difficulty breathing, was diagnosed with chronic (vasomotor) 
rhinitis with hypertrophy of the turbinates, and X-rays 
showed the septum deviated to the left.  

A June 1992 VA examination report reflects complaints of 
breathing difficulty, recurrent headaches; and clinical 
findings that included congested turbinates and a deviated 
nasal septum to the left that caused obstruction.  VA 
treatment records dated in 1994 and 1995 reflect that the 
veteran underwent a septorhinoplasty in 1991 or 1992.

A March 1996 VA examination report reflects a medical history 
of nasal obstruction, recurrent sneezing, post-nasal 
discharge, and anosmia; clinical findings of congested nasal 
turbinates, with no pus, no polyps, and a straight septum; X-
rays of the paranasal sinuses were normal study.  The 
diagnosis was allergic rhinosinusitis.

An August 1999 VA examination report reflects a medical 
history of nasal stuffiness, interference with breathing, 
headaches, and anosmia; clinical findings of nasal 
obstruction of about 25 percent in each nostril, with no 
tenderness, purulent discharge, or crusting; X-rays of the 
paranasal sinuses that showed hypertrophic nasal turbinates 
and septal deviation; and diagnoses of allergic rhinitis, and 
collapsed nasal tip due to nasal surgery. 

A February 2004 X-ray revealed deformity of the nasal bones, 
deviation in the nasal septum towards the left, and marked 
nasal turbinate hypertrophy.   

A November 2006 VA examination report reflects a medical 
history of nasal trauma about 1987 that resulted in nasal 
deformity and breathing difficulty, and nasal surgery in 1999 
to correct this; the veteran's report of continued symptoms 
of breathing difficulty, occasional sneezing episodes, and 
stuffiness, recurrent headaches; clinical findings that 
included no nasal polyps, no obstruction of either nostril, 
no sinus tenderness, no purulent sinus discharge, no 
crusting, and no nasal one old fractures or deformities; 
sinus X-rays in December 2006 that revealed bilateral 
ethmoidal and maxillary sinusitis, severe nasal turbinate 
hypertrophy, and mild deviation of the nasal septum to the 
left; and diagnoses of clear paranasal sinuses (with no 
radiographic evidence of acute sinusitis), and hypertrophic 
changes (chronic inflammatory changes) of the nasal 
turbinates secondary to rhinitis. 

The Board notes the early history of hypertrophy of the 
turbinates that caused difficulty breathing; the consistent 
findings of hypertrophy of the turbinates; that the August 
1999 examination report reflects that the veteran had an 
estimated 25 percent of nasal obstruction; and that 
subsequent examinations, including X-rays, show a progression 
to "marked" nasal turbinate hypertrophy (February 2004) and 
"severe" nasal turbinate hypertrophy (December 2006).  
After a review of the evidence, and resolving any reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's service-connected rhinosinusitis has manifested 
disability that more nearly approximates rhinitis with a 
greater than 50-percent obstruction of nasal passage on both 
sides, as required for a 10 percent rating for rhinitis under 
Diagnostic Code 6522.  38 C.F.R. §§  4.7, 4.97.

On the question of whether a disability rating in excess of 
10 percent is warranted, the Board finds that a disability 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 6522 because the veteran's service-connected 
rhinosinusitis has not at any time manifested actual or 
analogous symptoms of polyps, as required for a 30 percent 
rating for rhinitis under Diagnostic Code 6522.  The Board 
also finds that a disability rating in excess of 10 percent 
is not warranted under the General Rating Formula for 
Sinusitis because the veteran's service-connected 
rhinosinusitis has not manifested disability that more nearly 
approximates three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, as required for a 
30 percent rating for sinusitis.  38 C.F.R. § 4.97.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected rhinosinusitis has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  In this regard, 
the Board has considered criteria for rating the veteran's 
service-connected rhinosinusitis as either rhinitis or 
sinusitis, and has utilized the criteria most favorable to 
the veteran.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected rhinosinusitis under the 
provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

A 10 percent disability rating for service-connected 
rhinosinusitis is granted, subject to the criteria governing 
the payment of monetary awards.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


